    Case: 1:18-cv-05587 Document #: 997 Filed: 05/18/21 Page 1 of 6 PageID #:32459




                       UNITED STATES DISTRICT COURT
            NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION
______________________________________
                                       )
UNITED STATES SECURITIES              )
AND EXCHANGE COMMISSION,              )
                                      )  Civil Action No. 18-CV-5587
                   Plaintiff,          )
           v.                          )
                                       ) Hon. John Z. Lee
EQUITYBUILD, INC.,                     )
EQUITYBUILD FINANCE, LLC,              )
JEROME H. COHEN, and                  )  Magistrate Judge Young B. Kim
SHAUN D. COHEN,                        )
                                      )
                  Defendants.          )
                                       )

                  RECEIVER’S REPLY TO SABAL’S OBJECTION
               TO TWELFTH MOTION TO CONFIRM THE SALE OF
              CERTAIN REAL ESTATE AND FOR THE AVOIDANCE OF
           CERTAIN MORTGAGES, CLAIMS, LIENS, AND ENCUMBRANCES

         The objection of Sabal TL1, LLC (“Sabal”) (Dkt. 974) to the sale of 638-40 N Avers

Avenue in connection with the Receiver’s Twelfth Motion for Approval of Sales (Dkt. 962) is

another effort to stop the Receiver from preserving Receivership Assets and maximizing funds for

subsequent distribution to the Cohens’ victims and other creditors. Many of Sabal’s arguments,

and particularly those in Section II of its objection, are virtually identical to objections offered

from the same camp of objecting institutional lenders in opposition to the Receiver’s previous

motions to approve property sales. (Compare Dkt. 974 with Dkt. 769, 820) 1 Because the Court

already rejected identical arguments, the prior Orders are dispositive of the current objections.

(E.g., Dkt. 964, at 3-4) Sabal’s other objections also should be overruled, for the reasons discussed

below.



1
 The Court has noted that most of the objections raised in opposition to the Receiver’s Ninth and
Tenth Sales Motion were previously rejected. (Dkt. 825, at 4; Dkt. 964, at 3)
    Case: 1:18-cv-05587 Document #: 997 Filed: 05/18/21 Page 2 of 6 PageID #:32460




                                            ARGUMENT

    I.      The Receiver Has Sought to Sell the Property with Due Regard to Its True
            and Proper Value.

         Sabal’s argument in Section I of its Objection – that the Receiver is not seeking to sell the

Property with due regard to its true and proper value – is of the same conclusory ilk as other

meritless objections raised in opposition to the Receiver’s prior sales motions. Resorting only to

conclusory swipes, Sabal offers no evidence that the bid process did not accord due regard to the

true and proper value of the properties. Sabal ignores the Receiver’s various bases for seeking

approval for the sale of the Property in the current Motion.

         First, the Receiver’s real estate broker, among other efforts, (i) remarketed the Property to

every prospective purchaser that made an offer for the Property during the initial sale effort as well

as additional potential purchasers who had expressed an interest in this and other EquityBuild

properties, 2 (ii) hosted two tours of the Property for prospective purchasers, and (iii) obtained three

new offers, including two matching highest bids, until the winning bidder offered to raise its bid

to an unmatched highest bid of $370,000. (Motion, ¶¶ 22-23) The proposed bid was the highest

offer and it was for all cash with no financing or inspection contingencies. (Motion, Tab F)




2
  Sabal argues in a footnote that no new marketing was undertaken by the Receiver or the broker.
(Objection, at 2 n.1) This is simply not accurate, as the Baasch Declaration and the discussion in
the Motion and herein show. (E.g., Dkt. 962, ¶ 22 & Ex. B) Marketing takes many forms and is
more art than science. Here, the additional marketing matched and followed the broker’s advice.
In addition to the prospective purchasers who previously submitted offers, the broker also
attempted to solicit offers from three other potential purchasers who had previously expressed an
interest in any additional EquityBuild properties that became available. Sabal does not say what
other marketing it contends should have been undertaken and offers nothing to show that any such
other marketing would have resulted in a better outcome than the Receiver and his broker achieved.

                                                   2
    Case: 1:18-cv-05587 Document #: 997 Filed: 05/18/21 Page 3 of 6 PageID #:32461




        Second, as a result of his efforts pursing an insurance claim for the fire damage, the

Receiver obtained an additional $406,086.41 in insurance proceeds, net of the $100,000 insurance

deductible. 3 (Motion, ¶ 18)

        Third, before it voluntarily terminated its contract with the Receiver, Sabal contracted to

purchase the property with a credit bid of $724,200. But the sale that the Receiver now seeks to

confirm is for the combined gross total of $776,086.41 inclusive of the insurance proceeds, which

is higher than both the highest pre-fire offer that the Receiver obtained (i.e., $710,000) and Sabal’s

credit bid. 4

        Fourth, the Receiver accounted for the carrying costs and risks — including but not limited

to insurance, real estate taxes, security costs, casualty events, and additional fees and expenses

— that would be incurred by holding the Property for a longer period, further re-listing it, and

engaging in a lengthier marketing effort, and the likelihood that Sabal would object regardless of

the path the Receiver pursued.

        Fifth, Sabal argues that the real estate market has undergone significant changes since

August 2019. (Objection, at 3) However, it offers nothing to show that marketing the Property in

some other (unspecified) way would have produced a materially different result.

        The Receiver’s goal has been to maximize the available funds for distribution to the

claimants and victims. As has been the case throughout the sales process, the Receiver relied upon

the advice of his retained professionals, including Mr. Baasch and SVN, in order to achieve the



3
 As noted in the Motion, there also were payments from the insurance proceeds to an adjuster and
for property preservation, but those expenses would have been incurred under any scenario.
4
  Carrying costs include, for example, payment for steel doors and windows to protect the vacant,
fire-damaged property, continuing real estate tax accruals, defense of City of Chicago notices of
violation, and property management services necessary to ensure the integrity and safety of the
property.

                                                  3
     Case: 1:18-cv-05587 Document #: 997 Filed: 05/18/21 Page 4 of 6 PageID #:32462




best economic result under all of the circumstances. (See generally Dkt. 962, Baasch Declaration)

Notwithstanding Sabal’s objection, the Receiver has shown that the offer he accepted was achieved

with due regard to the true and proper value of the Property.

      II.       Sabal’s Duplicative Section II Arguments Should Be Rejected.

             Section II of Sabal’s argument repeats objections and arguments that the institutional

lenders have raised before, including most recently in opposition to the Receiver’s Tenth Motion

to confirm the sale of certain real estate. A comparison shows that Section II of Sabal’s objection

is nearly identical to these prior objections. (Compare Dkt. 974, at 3-13 with, e.g., Dkt. 820, at

11-23) 5 The Court has noted these similarities, as well as its own prior orders overruling these

same objections. (See, e.g., Dkt. 964, at 3-4) The Court has also stated: “Because the Institutional

Lenders have not raised any arguments that the Court has not already rejected, their objection is

overruled.” (Id. at 5) The same result is appropriate here, and, thus, Sabal’s contention that the

Receiver may not sell the property free and clear where no equity is obtained for the receivership

estate should be rejected for the same reasons.

      III.      Sabal’s Insurance Proceeds Claim Will Be Addressed In The Claims Process.

             Sabal’s lien argument with respect to insurance proceeds – which is offered in Section III

of its Objection in summary fashion and with no support – is premature, as the Court has previously

made clear that all issues pertaining to any claim against the Property will be addressed within the

claims process. (See Dkt. 928 at 2 n.1 (quoting 7/15/2020 Tr., at 45:8-13))

             Until the validity and priority of Sabal’s claim and the other allegedly competing claims

have been resolved by the Court, 6 the Receiver will continue to use the insurance proceeds, which


5
 The Receiver and the SEC previously responded to these arguments, and the Court rejected them
as well. (See, e.g., Dkt. 787 (at 4-10), 790 (at 4-11), 854 (at 11))
6
    There are 22 claims against the property in addition to Sabal’s claim. (See Dkt. 985, Ex.7 at 21)

                                                     4
  Case: 1:18-cv-05587 Document #: 997 Filed: 05/18/21 Page 5 of 6 PageID #:32463




were obtained through his efforts, to preserve, maintain, and cover the expenses of the Property

until it can be sold, including, without limitation, paying for security, property management, and

real estate taxes. In accordance with the Court’s orders, the Receiver will also seek approval for

payment of professional fees and expenses incurred in connection with the Property, including but

not limited to, efforts to: preserve, maintain, and sell the property; obtain insurance proceeds for

the property; and design and implement a claims process with respect to the Property.

                                         CONCLUSION

       For the reasons set forth herein, and in his Ninth, Tenth, and Twelfth Motions for Approval

of Sale, as well as his replies in support of the Ninth and Tenth Motions and the SEC’s replies to

the same motions, Sabal’s Objection should be overruled forthwith so that the sale of 638-40 N

Avers Avenue can proceed as quickly as possible.


Dated: May 18, 2021                           Kevin B. Duff, Receiver

                                              By:    /s/ Michael Rachlis

                                                     Michael Rachlis
                                                     Jodi Rosen Wine
                                                     Rachlis Duff & Peel, LLC
                                                     542 South Dearborn Street, Suite 900
                                                     Chicago, IL 60605
                                                     Phone (312) 733-3950
                                                     mrachlis@rdaplaw.net
                                                     jwine@rdaplaw.net




                                                 5
  Case: 1:18-cv-05587 Document #: 997 Filed: 05/18/21 Page 6 of 6 PageID #:32464




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 18, 2021, I electronically filed the foregoing Receiver’s Reply

To Sabal’s Objection To Twelfth Motion To Confirm The Sale Of Certain Real Estate And

For The Avoidance Of Certain Mortgages, Liens, Claims, And Encumbrances with the Clerk

of the United States District Court for the Northern District of Illinois, using the CM/ECF system.

Copies of the foregoing were served upon counsel of record via the CM/ECF system.

       I further certify that I caused true and correct copy of the foregoing Reply to be served

upon the following individuals or entities by electronic mail:

       -       Defendant Jerome Cohen (jerryc@reagan.com);

       -       All known EquityBuild investors; and

       -       All known individuals or entities that submitted a proof of claim in this action (sent

               to the e-mail address each claimant provided on the claim form).

       I further certify that the Reply will be posted to the Receivership webpage at:

http://rdaplaw.net/receivership-for-equitybuild


                                                      /s/ Michael Rachlis

                                                      Rachlis Duff & Peel, LLC
                                                      542 South Dearborn Street, Suite 900
                                                      Chicago, IL 60605
                                                      Phone (312) 733-3950
                                                      Fax    (312) 733-3952
                                                      mrachlis@rdaplaw.net




                                                  6
